 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLean Trucking CompanyandWilliam E. Ellis.Case 9-CA-4256April 21, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 5, 1968, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertainallegedunfairlaborpracticesandrecommending that the complaint herein bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision, togetherwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.TheTrialExaminer recommended that wewithhold our jurisdiction to resolve the unfair laborpractice issues posed by the Respondent's dischargeofgaragemechanicBryant in view of theavailabilityofcontractualgrievance-arbitrationmachinery for the settlement of the underlyingcontroversy; the agreement of the parties to thecontract to use that machinery as a basis for settlingthisverydispute;and the fact that the basiccontroversy in Bryant's case was the same as thatinvolved in the cases of the 12 over-the-road driversas to whom an arbitration award has already beenissued.However, it is undisputed that that Bryant'scase is not now pending arbitration, the unfair laborpractice issue has already been fully lititaged and isnow before us for decision, and no issue is involvedwhich only an arbitrator would be competent to passupon. In these circumstances we do not believe thatitwould effectuate statutory policy to defer Bryant'scase for arbitration, and we shall, therefore, resolvethe unfair labor practice issues on the merits.' Ourfindings follows.'CfProducersGrainCorp,169 NLRB No68,Hoerner-Waldorf PaperProducts Co,163 NLRB No 105Member Brown does not concur in his colleagues'decision on this pointRather, in agreementwith theTrial Examiner,Member Brown believes theissue of Bryant's discharge is one which shouldappropriatelybe referredfor resolutionto the contractualgrievance-arbitrationmachinery in thecircumstances of this case See Member Brown's dissent inProducersGrainCorp , supra,and his separate concurring opinioninCloverleafThe record shows, and the Trial Examiner found,that the Respondent discharged Bryant on or aboutApril 13, 1967, for participating in the garagemechanics' strike which began on April 12. TheRespondent contends that it did not thereby violatethe Act because the strike occurred in violation ofthe no-strike provisions contained in Article 20 ofthecollective-bargainingagreement between theRespondent and the Union covering the garagemechanics, thus rendering Bryant's strike activityunprotected. Although conceding that the bargainingcontract prohibited strike activity during its effectiveterm, the General Counsel contends,inter alia,thatthe contract's effective term expired on March 31,1967, and, therefore, there was no contract in effecton the date here critical. We do not agree with thiscontention of the General Counsel.It is true that the contract describes March 31,1967, as its terminal date. However, in Article 40thereof the parties expressly agreed in pertinent partthatallprovisionsof the contract would be"continued in full force and effect and extendedfrom the termination date [thereof] to such time asmodifications are agreed upon or negotiations areterminated ." It is undisputed that neither ofthese two conditions had yet occurred when thegaragemechanics struck on April 12. In thesecircumstances,we find, in agreement with theRespondent, that the April 12 strike was in breachof the no-strike clauses of the then still effectivecollective-bargaining agreement and was, therefore,an unprotected strike.'We conclude, accordingly,that the Respondent did not violate Section 8(a)(3)and (1) of the Act, as alleged, by discharging Bryantfor his participation in that strike.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.Divisionof Adams Dairy Co.147NLRB 1410'General Counsel also contends in his exceptions that no operative effectshould be given to the no-stoke provisions of the contract because theRespondent committed an unfair labor practice by laying off the garagemechanics on April 9, 1967, and breached the contract thereafter byrefusing to agree that the garage mechanics should be paid for the worklostby them as a result of the layoff This contention,however, wasasserted for the first time in the General Counsel's brief The complaintwas not framed on anytheorythat thelayoffwas unlawful or that thestrikewhich was connected with it was an unfair labor practice strikeIndeed,allparties to the proceeding litigated the issues involved on theassumption that the layoff was an economic consequence of Respondent'spermissible lockout of the drivers,and that the strike ofApril 12 waseconomic in character In these circumstances,we do not regard thequestion now belatedly raised by the General Counsel as being before usfor decisionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed on175 NLRB No 66 MCLEAN TRUCKING COMPANYApril18andMay 15, 1967, by William Ellis, anindividual, the General Counsel of the National LaborRelations Board, by the Regional Director for the NinthRegion (Cincinnati,Ohio), issued a complaint, datedFebruary 19, 1968, against McLean Trucking Company,herein called the Respondent. With respect to the unfairlabor practices, the complaint alleges, in substance, thaton or about April 13, 1967, Respondent discharged andthereafterrefusedtoreinstate13named employeesbecause of their union and concerted activities in violationof Section 8(a)(I) and (3) of the Act. In its duly filedanswer,Respondent admits that the named employeeswere in fact discharged, denies all unfair labor practiceallegations, and affirmatively avers that deference shouldbe given to the arbitration awards and the agreement ofthe dischargees' exclusive bargaining representative andthe complaint be dismissed.Pursuant to due notice, a hearing was held before TrialExaminer Louis Libbin at Cincinnati, Ohio, on April 17and 18, 1968. The General Counsel and the Respondentwere represented at the hearing and were given fullopportunity to participate therein, to introduce relevantevidence, to examine and cross-examine witnesses, and toargue orally on the record. On June 10, 1967, the GeneralCounsel and the Respondent filed briefs, which I havefully considered.Respondent'smotion,made at the opening of thehearing and upon which I reserved ruling, and alsorenewed in its brief, to dismiss the complaint in view ofthearbitrationawards and the grievance-arbitrationprocedures established by agreement between Respondentandthedischargees'exclusivecollective-bargainingrepresentative,isherebygrantedforthereasonshereinafter stated.Upon the entire record in the case,' and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a North Carolina corporationengaged asa common carrier in the furnishing of interstate motorfreight transportation services between several States ofthe United States,maintains terminalsat variouslocationsin said States including its terminalinHamiltonCounty,Ohio, the only installation involved in this proceeding.During the 12 months prior to the issuance of the instantcomplaint, a representative period,Respondent's grossincomefromitsperformanceofmotorfreighttransportation services between several States was inexcess of $50,000.Upon the above admitted facts, I find, as Respondent'sanswer admits, that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find, that Truck Drivers, Chauffeurs,Warehousemen and Helpers Local Union No. 100, anaffiliateof InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is a labor organization within the'Obvious errors in the typewritten transcript of testimony are noted andcorrectedmeaning of Section2(5) of the Act111.THE ALLEGED UNFAIR LABOR PRACTICES441The complaintalleges a violationof the Act in thedischarge of 13 namedemployeesbecause of their unionand concerted activities.The primaryissues in this caseare (1) whether the award of an arbitration panelsustaining the discharges should be honored and thecomplaint be dismissed without deciding the merits of thecontroversy,and (2)if the award is not honored,whetherthe employees were discharged for engaging ina protectedconcertedactivityin violationof the Act.A BackgroundRespondent is a common carrier, with its headquartersinWinston-Salem,North Carolina. Among the manyterminalswhich itmaintainsatvarious locationsthroughout the country is the one located at Sharonville,Ohio, a suburb of Cincinnati, which is the only oneinvolved in this proceeding. Respondent operated about150 trucks at this terminal. Among the officers and agentsofRespondent involved in this proceeding are E. J.Ehrhardt,vicepresidentwith jurisdictionover theSharonvilleterminalandwithhisofficeinWinston-Salem, North Carolina; TW. Andrews, WesternRegionalvicepresident;W.E.Burcham,DistrictOperationsmanager;DaleAlfred,Director of LaborRelationsfortheWesternRegion,includingtheCincinnatiarea;andJohnGrigsby,attorneyforRespondent from Richmond, Virginia.TheRespondent'semployeesattheSharonvilleterminal are divided into three separateunits;one unit iscomprised of the over-the-road drivers, another consists ofthe local cartage or city employees; and the third unitincludes all the garage mechanics. The Union, TeamstersLocalUnionNo. 100, is the exclusive collectivebargainingagent for the employees in each of these units.There were about 44 employees in the garageunit, andbetween 300 and 400 in the other two units. Of the 13dischargees alleged in the complaint, one was a mechanicin the garage unit, eight were over-the-road drivers in theover-the-road unit, and four were employed in the localcartage or city unit.The Union has jurisdiction over all the over-the-roadand local cartage employees under Teamsters contractscovering about 5,000 employees and about 150 companiesin the Cincinnati area. Among the officers and agents oftheUnionwho participated in the controversy arePresident George Starlingand BusinessAgent Ira Farmerwho serviced the Local at the Sharonville terminal.Fitzsimmons was the president of the International Union.The stewards for the three units were as follows: CarlPhillips,for the over-the-road drivers unit;WilliamHawkins,assistantroad steward; George Cooper, for thelocal cartage or city unit;William Ellis, the ChargingParty herein, alternate or assistant steward for localcartage or city unit; and Dale Naylor, steward for thegarage unit.TheRespondentandtheUnionhadseparatecollective-bargaining agreements, which were in effect in1967, for each of the three units. The over-the-road andthe local cartage agreements were negotiated nationally inWashington, D. C. by Trucking Employers, Inc. (T.E.I.),on behalf of the employers including Respondent, and theNationalOver-the-RoadandCityCartagePolicyNegotiatingCommittee of the International Teamsters 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion on behalf of all the localunions.The garagecontracts were negotiatedlocally in Cincinnati, and thepracticewas to defersuch negotiationsuntilafter thenational agreementshad been reached because the newwage rates and other benefits for the garage employeeswere dependent upon those negotiatedin the nationalnegotiationsinWashington, D.C.B. Relevant Contractual Provisionsin Effect in 19671.The "over-the-road"and "local cartage"agreementsRespondent's employees in the over-the-road unit werecovered by the National Master Freight Agreement andCentralStatesAreaOver-the-RoadSupplementalAgreementwithOhioRider,hereinaftersometimesreferredtoasthe"over-the-roadagreement"; theemployees in the local cartage unit were covered by theNationalMaster Freight Agreement and Central StatesArea Local Cartage Supplemental Agreement, hereinaftersometimes referred to as the "local cartage agreement."The National Master Freight Agreement in both of theforegoing agreements is identical. In the preamble to theCentralStatesAreaOver-the-RoadMotor FreightSupplemental Agreement (p. 53) and the Local CartageSupplemental Agreement (p. 53), the parties agree thatthe supplemental agreements are "part of the NationalMaster Freight Agreement" and "shall prevail over thespecific terms of that Agreement only to the extentspecifically provided herein."Section 1, article 9 A, of the National Master FreightAgreement (p. 29) provides as follows.It shall not be a violation of this Agreement and it shallnot be cause for discharge or disciplinary action in theevent an employee refuses to enter upon any propertyinvolved in a labor dispute or refuses to go through orwork behind any picket line, including the picket line ofUnions party to this Agreement and including picketlines at the Employer's place or places of business.Article 43, section 1, of the over-the-road agreementprovides in pertinent part as follows:The Unions and the Employers agree that there shall beno strike, lockout, tie-up, or legal proceedings withoutfirstusing all possiblemeans of a settlement, asprovided for in this Agreement, and in the NationalMaster Agreement, if applicable, of any controversywhich might arise ....Article43,section2,of this same supplementalagreement also provides in pertinent part as follows:It is further mutually agreed that the Local Union will,within two weeks of the date of the signing of thisAgreement, serve upon the Company a written notice,whichnoticewilllisttheUnion'sauthorizedrepresentatives who will deal with the Company, makecommitments for the Union generally,and in particularhave the sole authority to act for the Union in callingor instituting strikes or any stoppages of work,and theUnion shall not be liable for any activities unless soauthorized. It is further agreed, that in all cases of anunauthorizedstrike,slow-down,walk-out,oranyunauthorized cessation of work in violation of thisAgreement, the Union shall not be liable for damagesresulting from such unauthorized acts of its members.While the Union shall undertake every reasonablemeans to induce employees to return to their jobsduring any such period of unauthorized stoppage ofwork mentioned above, it is specifically understood andagreed that the Company during the first twenty-four(24) hour period of such unauthorized work stoppageshall have the sole and complete right of reasonablediscipline short of discharge, and such Union membersshall not be entitled to or have any recourse to anyother provisions of this Agreement.After the firsttwenty-four (24) hour period of such stoppage and ifsuch stoppages continues, however, the Company shallhave the sole and complete right to immediatelydischarge any Unionmember participating in anyunauthorized strike, slow-down, walk-out, or any othercessation of work, and such Union members shall notbe entitled to or have any recourse to any otherprovision of this Agreement.. [Emphasis supplied ]Article 43,sections1and 2, of the local cartageagreement contain identical provisions.Article 44 of both the over-the-road and local cartageagreements provides in pertinent part as follows:The Employer shall not discharge nor suspend anyemployee without just cause, but in respect to dischargeor suspension shall give at least one (1) warning noticeof the complaint against such employee to theemployee, in writing, and a copy of the same to theUnion affected. . . . Discharge must be by properwritten notice to the employee and the Union affected.Article 57, section 1, of the local cartage agreementprovides in pertinent part as follows:Ninety percent (90%) of the regular employees shall beguaranteed forty (40) hours work or pay....The over-the-road agreement also contains provisionsguaranteeing pay.Article 37,sections1,2 and 3, of the National MasterFreight Agreement provide as follows:This Agreement shall be in full force and effect fromFebruary 1, 1964, to andincludingMarch 31, 1967, andshallcontinue from year to year thereafter unlesswritten notice of desire to cancel or terminate theAgreement is served by either party upon the other atleast sixty (60) days prior to date of expiration.Where no suchcancellation or terminationnotice isservedand the parties desire to continue saidAgreement but also desiretonegotiatechanges orrevisions in this Agreement,either partymay serveupon the other a notice at least sixty (60) days prior toMarch 31, 1967, or March 31st of any subsequentcontract year, advising that such party desires to reviseor change terms or conditions of such Agreement.[Emphasis supplied.]Revisions agreed upon or ordered shall be effective asofApril 1, 1967, or April 1st of any subsequentcontract year.The respective parties shall be permittedall legal or economic recourse to support their requestsfor revisions if the parties fail to agree thereon[Emphasis supplied.]Article 66 of the over-the-road supplemental agreementand article 58 of the local cartage supplemental agreementprovide as follows:The term of this Supplemental Agreement is subject toand controlled by all of the provisions of Article 37 oftheMaster Agreement between the parties hereto. MCLEAN TRUCKING COMPANY4432.The garageagreementArticleXX of the garage agreement provides asfollows:During the term of this agreement, the Union agreesthat there shall be no strike or any other interferencewith or interruption of the normal conditions of theCompany's business by the Union or the employeescovered herein. The Company agrees that there shall beno lock-outs.Nothing herein shall prevent the Companyfrom discontinuing an operation for economic reasonswhereby employees are forced to be laid off inaccordancewith the provisions of this agreement.[Emphasis supplied.]Article XXI of this agreement provides as follows:In the event of a strike or work stoppage by anemployee within the bargaining unit, not authorized bytheUnion, the Union agrees, upon notification by theCompany that such strike or work stoppage is inprogress,todeclarepubliclythatsuchaction isunauthorized and order the striking employees to returntowork. If the Union takes action immediately asabove stated, the Union shall be relieved of allresponsibility for such strike or work stoppage andtheCompany may proceed to administer such discipline astheCompany may deem to be necessary to thoseemployees participatingin such unauthorizedactionand may employ other individuals to perform dutiestheretofore performed by said participating employees.[Emphasis supplied.]In order that the Company may be apprised of theofficer of the Union empowered to authorize strikes,work stoppages, or actions which will interfere with theactivities required of employees under this agreement,itisunderstood and agreed that only the president orsecretarytreasurerof the Union has the power orauthority to authorize any such actions or give theorders or directions necessary to carry out such actions.[Emphasis supplied.]Article XXVI provides as follows:It is the intention of both parties that this contract bemade in full compliance with the Labor-ManagementRelations Act, 1947, and all other applicable laws....Article XXXVII of this agreement provides in part asfollows:*The standard guaranteed work shall be forty (40) hoursper week and shall consist of the following schedule:Five (5) consecutive days,Monday through Friday,eight(8)hoursperday guaranteed; or five (5)consecutive days, Tuesday through Saturday, eight (8)hours per day guaranteed.***It is further understood that the weekly guarantee shallnot apply in case of fire, flood, strike, or othercircumstances beyond the control of the Employer,other than normal hazards of the business.*****Article XL of this Agreement provides in pertinent partas follows:This agreement shall become effective as of the 16thday of February, 1964, and shall remain in full forceand effect throughMarch 31, 1967, and each yearthereafter,unlesswrittennoticeof termination ordesiredmodification is given at least sixty (60) daysprior to any yearly expiration date by either of theparties hereto.Should notice of termination or desired modification begiven in the manner provided for above, the partydesiring same shall:3.Continue in full force and effect without resortingto strike or lockout, all terms and conditions of thisagreement for a period of sixty (60) days after noticeof interest to modify, amend, or terminate is given oruntil the expiration date of this agreement, whicheveroccurs later.In the process of bargaining in good faith for a newagreementoranagreementcontainingdesiredmodifications, the parties recognize the fact that it maybe necessary to continue their negotiations after thedate upon which this agreement legally terminates andin order to provide for their duties and obligations forthe period of time between the termination date of thisagreement and the date upon which they conclude anewagreementoronecontainingthedesiredmodifications, it is understood and agreed as follows-1.The parties shall continue to bargain and negotiateingood faith in any effort to reach a completeagreement and understanding covering the terms andprovisions of a new contract to take the place of thisoneoracontractcontainingthedesiredmodifications, and such negotiations shall continueuntil either a complete agreement and understandingis reachedor untileither or both parties conclude thatit is not probable that further negotiations will resultin agreement.2.All of the terms and provisions of thisagreementshallbe continued in full force and effect andextended from the termination date hereof to suchtimesasmodificationsareagreeduponornegotiations areterminated in the manner abovementioned.[Emphasis supplied.]C Events Giving Rise to Present Controversy1.Prior to April 12, 1967Pursuant to article 37, section 2, of the over-the-roadand local cartage agreements,supra,Respondent receivednotice in December 1966, from the International Union ofitsdesire to negotiate changes or revisions in bothagreements.Negotiations were accordingly conducted inWashington,D.C.betweenTruckingEmployers, Inc.(TEI), on behalf of the employers including Respondent,and the NationalNegotiatingCommitteeoftheInternational on behalf of all local unions.Appropriate reopening notices were also timely receivedby Respondent from Local Union 100, pursuant to articleXL of the garage agreement,supra.As previously noted,the garage contract is negotiated on a local level inCincinnati,Ohio and, pursuant to established practice,such negotiations were deferred until agreement had beenreached on the national agreements for the over-the-roadand local cartage employees because these agreements setthe pattern for the wage rates and other benefits of thegarage employees. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDBy April 1, 1967, an impasse was reached in thenationalnegotiations inWashington,D.C.Thereafter,various locals of the International Union instituted workstoppages against selected employers, but not includingRespondent, in support of the Union's contract demandsTo counter this action, the employers instituted anationwide defensive shutdown at midnight on April 8,1967.Respondent participated in the nationwide defensiveshutdown and at midnight on April 8, 1967, shut down itsover-the-road and local cartage operations. The legality ofthis shutdown is not in issue Garage employees who wereworking at the time of the shutdown were permitted tofinish their shift on April 9. As there were then no trucksor other equipment in operation requiring the services ofmechanics, Respondent had no need for the services of thegarage mechanics. Under these circumstances, Respondentregarded the maintenance of a staff of mechanics asuneconomical. It therefore temporarily discontinued itsgarage operations and laid off its garage employees.2.April 12, 1967During the early morning hours of April 12, 1967, theemployers'associationand the InternationalUnion'scommittee resolved the impasse inWashington andreached agreement on the modifications and changes inthe contract for the over-the-road and local cartageemployees, subject to ratification by the locals.' In acollateralagreement arrived at as part of the samenegotiations, the parties also agreed that, "to resolve on amutually satisfactory basis the current suspension ofoperationsand furtherance of continued good laborrelations in the trucking industry," (1) the employersrepresentedbyTruckingEmployers,Inc.,"willimmediatelycommence the recall to work of allemployees affected by such suspension of operations" and(2) that "layover claims" for the over-the-road drivers forthe period between "April 8, 1967 until the execution ofthis agreement," shall be paid, together with payments formeal allowances, lodging and transportation but that"there shall be no other claims for pay for city or roademployees during the aforesaid period."Pursuant to the aforementioned agreement, Respondentbegan prior to 8 a.m. on April 12, 1967, to recall itsemployees to work by telephone. However, none of theemployees so notified commenced working.About 10:45 a.m. on April 12, Dale Alfred,Respondent's Director of Labor Relations for the WesternRegion, arrived at the Sharonville terminal and observed alarge group of Respondent's employees at the terminalentrance.He immediately arranged to meet in theterminal's canteen room with a union committee, whichconsistedofFarmer,BusinessAgent,CarlPhillips,over-the-road steward,William Hawkins, assistant roadsteward, George Cooper, local cartage steward, WilliamEllis, the alternate or assistant local cartage steward, andDaleNaylor, the garage steward.Also present forRespondent wereWilliam Burcham, DistrictManager,andCarlHunt, a security officerAlfredactedasspokesman for Respondent.With respect to what transpired at this meeting, Alfredtestified as follows.'Printed copies of the new over-the-road and local cartage agreementswere formally executedby the Unionand Respondent on November 4,1967AlfredaskedFarmer if he was aware that theInternationalUnion had sent a telegram directing allemployees to return to work. Farmer replied in theaffirmative.AlfredthenaskedwhyRespondent'semployees had not returned to work and inquired as towhat the issues were. Farmer replied that there were threeproblems, that the first was a demand that Respondentguarantee that all employees in the three units be paid forthe days not worked during the period of the defensiveshutdown, that the second was that Respondent guaranteethat all employees under the three contracts would receiveretroactive pay for any increases granted to March 31,1967, before the employees would return to work, andthat the third problem was that no reply had been receivedtoUnionPresidentStarling'slettertoEhrhardt,Respondent's vice president, in regard to negotiations forchanges in the garage contract. At this point Farmer wassummoned to the telephone outside the meeting room tospeak to John Grigsby, Respondent's attorney. During thediscussion inFarmer's absence,Naylor, the garagesteward, remarked to Burcham that without a garagecontractRespondent could pay them $1.50 per hour.Burcham agreed but stated that Respondent does notoperate that way. When Farmer returned after an absenceof 5 or 10 minutes, Alfred explained Respondent'sposition concerning the Union's three demands. At thistimeAlfred knew that an agreement concerning theover-the-roadand local cartage contracts had beenreached inWashington, D. C., but did not know theirexacttermsand conditions.Alfredexplained thatRespondent would abide by the final settlement reached inWashington and that pay for time lost during theshutdown was a subject of the Washington negotiationsHe also stated that Respondent would abide by any finalsettlement reached in the negotiation of the garageemployees' contract concerning pay for time lost duringthe shutdown. Farmer replied that the men were askingthat these two items be guaranteed before they wouldreturn to workAs for the question relating to thecommencement of negotiations for the garage contract,Alfred assured Farmer that as soon as the meeting endedhe would call Ehrhardt in Washington to inquire about itFarmer did not deny the testimony of Alfred,hereinabove set forth. He testified that he asked Alfredwhat Respondent's position was with reference to the localcartage guarantees and the garage guarantees and that,before Alfred could reply, he (Farmer) was called out ofthe meeting to talk to Grigsby on the telephone.Farmer further testified as follows with respect to thistelephone conversation. Grigsby asked Farmer if he knewthe "thing was over" and that "the International Unionhad reached an agreement." Farmer replied that heunderstood this to be the case and that he was at theterminal "to straighten it out." Grigsby told Farmer toget the employees back to work and that any complaintsof the men could be handled in accordance with thegrievance procedure of the contracts. Farmer assuredGrigsby he would go out and instruct all employees toreturn to work immediately and explain to them that allthe issues were settled and that their time that they hadlostduring the shutdown would be handled by theInternationalUnionGrigsby also told Farmer thatRespondent would discharge some employees if they didnot return to work. Farmer again assured Grigsby that he"would go out and instruct the men to go back to work inaccordance with the agreement reached by the TEI andour International negotiating committee " MCLEAN TRUCKING COMPANYFarmer further testified that when he returned to themeeting room, his committee was standing up and that hetold them, "come on fellows, let's go back to work." Hetestified that the meeting was over by then and that, asthe committee was leaving, he explained to the stewardsthe position the International was taking and that he hadto go out and put the people to work.StewardsNaylor,Phillips,andEllistestifiedaswitnessesfor the General Counsel with respect to thismeetingTheir testimony differs from that of Alfred onlyin the following respect. They testified that in an informaldiscussionduringFarmer's absence to speak on thetelephone to Grigsby, either Alfred or Burcham stated, inresponse to a statement by one of the stewards, that thegaragemendid not have a contract, that one of thestewards then stated that in that event the Company couldpay themas little as$1.50 per hour, and that eitherAlfred or Burcham agreed but stated that Respondentdoes not do business that wayBurcham testified that he recalled the statement beingmade by one of the committeemen that they did not havea contract and that Respondent could work them foranything they wanted to pay. He denied that either he orAlfred told the men,in hispresence, that they did nothave a contract or that they could work the men for aslittle as $1.50 an hour if they wanted to.About noon, the same committee, excluding Farmer,returned to request another meeting. Alfred and Burchamthereuponmetwith themAlfred testified that thestewards again demanded that he guarantee payment toallemployees in the three bargaining units for the timelostduring the shutdown before they would return towork, and that Alfredagainstated that Respondent wouldabide by the final agreement reached in Washington. Ellistestifiedfor the General Counsel with respect to thesecond meetingHis testimony is consistent with that ofAlfred3.The strikeof the garage mechanicsGarageMechanicBryant,oneoftheallegeddiscriminatees, testified that on April 12 the mechanicsvoted unanimously not to go back to work until they gotassurance that they would be paid for the time they wereoff between April 8 and 12. Garage Steward Naylortestified that the men discussed the matter and took theposition that if they had a contract they wanted their sideof it, which was their guarantee for the time of theshutdown, that he told them they were not going to get itbecause he was told they had no contract, and that themen decided they were not going to work without acontractA picket line was then set up with signs stating,"Teamsters Local 100 McLean Garage Employees OnStrike,No Contract."About 2 40 p in. Naylor and Assistant Road StewardHawkins came back to the terminal and informed Alfredand Burcham that the garage employees were on strikeand that picket signs were being displayed. That sameafternoon,Respondent's TerminalManager Buie sent atelegram to Union President Starling, informing him thata strike and work stoppage was in progress at theSharonvilleterminal.Inresponse,Respondent laterreceived the following telegram from Starling-Work stoppage in progress at your terminal is notauthorized by Local 100 or International Brotherhoodof Teamsters and we disavow responsibility for suchstoppage.445About 7 p.m. on April 12, Starling arrived at theterminal.Also present were Business Agent Farmer andSecretary-Treasurer Collamer. Employees from all threebargaining units were in the vicinity of the picket line andthe terminal.Starlingreadastatement,which heexplainedwas a telegram received by him over thetelephone from International President Fitzsimmons, tothe effect that the negotiations inWashington had beensettled and that the International was in agreement withthe Employers that the employees should return to workimmediatelyAbout 8:30 a.m. on April 13, Ehrhardt, Respondent'svice president, sent Union President Starling the followingtelegramThis is to advise that when the picket lines arewithdrawn and operations are returned to normal weareprepared to negotiate revisions inmechanicscontract. Please advise dates when you will be availableso that mutually satisfactory dates can be selectedAbout 10:45 a.m. on April 13, Alfred spoke withStarling by telephone. Alfred asked Starling if the strikewas an authorized strike Starling immediately replied,"No, sir, it is not an authorized strike." Starling thenadded that he had been to the Sharonville terminal thepreceding evening and tried to get the men to go back towork. In this same conversation, Starling also admittedthathe had not entered into negotiations with anycompany in Cincinnati for new garage contracts, as it wascommon practice to wait until the Union learned thedetails of the final settlement in Washington with respectto the local cartage agreement because that would set thepattern for the garage contract negotiationsAlthough the actual picket line duties were performedonly by garage employees, on April 12 and for severaldays thereafter there admittedly was a large group ofemployees, at times as many as 150, congregated aroundthe entrance to the terminal and talking to each other.Garage Steward Naylor admitted that this group consistedof a mixture of all three units. Assistant City StewardEllis on at least two occasions referred to the picket lineas "our picket line," testifying that on one occasion heinformed Burcham, in the presence of Road StewardPhillips and Garage Mechanic Bryant, that "we are notcoming through our picket line to pick our checks up"Both Farmer and Naylor admitted that Union PresidentStarling told them and the garage employees that themechanics' strike was unauthorized and that he would notauthorize it. Both Farmer and Starling admittedly assuredthe garage employees that their contract was still in effectand urged all employees, including the garage mechanics,to go back to work.4. The dischargesDuring the day on April 12, Respondent sent telegramsto 137 employees in the garage unit and the local cartageunit, confirming earlier telephone calls to report to work.Among those to whom the following telegrams were sentwere five of the alleged discriminatees:'Report per your work schedule, but in any event nolater than 11:00 A.M. April 13, 1967 or you will bedischarged.All five reported to the terminal but refused to cross thepicket line in order to go to work. All but Bryanttelephoned the terminal and reported that they wanted to'Garage Employee Bryant andLocalCartage Employees Ellis, Hudson,Estes, and Schappacher 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo to work but would not cross the picket line. Ellistestified that he refused to cross the picket line for fear ofbodily injury and that he had so informed the person atthe terminal who answered his telephone call.When none of the 137 employees to whom the abovetelegramswere sent came to work on April 13,Respondent sent the following telegram to the five allegeddischargees named in the margin.Pursuant to our telegram of April 12, 1967 you arehereby discharged.Respondent admittedly selected the above-named fiveemployees for discharge because they were believed to bemost active on the picket line and in the hope that thisaction would cause the others to return to work.On April 13 Respondent followed up its telephone callsto the over-the-road employees by sending each of the 210drivers the following telegram-Report per your work call, but in any event no laterthan2 45 P M.April14,1967oryouwillbedischarged.Among the 210 to whom this telegram was sent were theremaining 8 alleged discriminatees ' Seven of these allegeddiscriminatees testified that they came to the terminal butrefused to cross the picket line.' Five of them testified thatthey conveyed this message by telephone to the terminal;and three' also stated they stated they refused to cross thepicket line for fear of bodily injuryWhen none of the 210 road drivers came to work onApril14,Respondent sent the following dischargetelegramstoeachof the above-named 8 allegeddiscriminatees:Pursuant to our telegram of April 13, 1967 you arehereby discharged.Respondent admitted that these eight were selected forthe same reason as the previous five, that is, that theywere believed to be most active on the picket line.5.April 15 to 25On April 15 Alfred met Union President Starling at thepicket lineBetween 100 and 150 of Respondent'semployees were also present Alfred testified as followsconcerning what transpired on this occasion.Starling opened the conversation by stating that it wastheUnion's position that there was an over-the-roadagreement, a local cartage agreement, and a garageagreement in effect at that time Starling asked what theCompany's position was Alfred replied that it was alsothe Company's position that the over-the-road, the localcartage and the garage agreements remained in effect. Insupport of his position, Alfred quoted Article 37 of theNationalMaster Freight Agreement and Article XL ofthe garage agreement. Starling then stated that since thatissue is settled they will move on to the next point.Starling said that the men were demanding they beguaranteed pay for the time not worked during the periodof the shutdown before they would return to work, andalsowere demanding that the Comapny guarantee thatwage rate increases be made retroactive to March 31,1967 before they would return to work. Alfred replied, inthe presence of the group of employees and BusinessAgent Farmer, that he would guarantee that the Companywould abide by the final decision on these subjects made'Berry, Halstead, Flint, Trent, Stout, Spurgeon, Conley, and Santy'The parties stipulated that Santy was deceased at the time of the instantheanng'Berry, Flint, and Conley.inWashington with respect to the over-the-road and localcartage agreements and the settlement of the issues in thegarage contract negotiations. At that time Alfred had noknowledge of the details of the agreement reached inWashington.Before themeetingconcluded,Farmeraccused Alfred of saying that "there is an understanding"and stated that the men want to be assured they havecontracts.Alfred replied that Farmer was trying to putwords in his (Alfred's) mouth and that was not what hesaid.Alfred repeated that he would guarantee Respondentwould abide by the final decisions in the negotiations inWashington. Farmer then requested that Alfred agree inwriting that the Company would pay for time lost duringthe shutdown and make all wage increases retroactiveAlfred replied that it was not necessary to put theseguarantees in writing The last request made was that theCompany agree to reinstate all discharged employees. Themeeting ended with the understanding that they wouldmeet again after a short recess.Farmer and Road Steward Phillips testified for theGeneralCounselwith respect to this meeting Theirtestimony differs from that of Alfred only in the followingrespect:Farmer urged Alfred to tell the men they had acontractAlfred replied that "we have an understanding "When Farmer persisted in his position, Alfred replied thathe knew what Farmer wanted him to say but that all hewould say was that they had an understandingAlfred met with Starling and Farmer, in the presence ofthe same group of employees, about 45 minutes laterStarling asked if the Company's position had changed.Alfred again restated the Company's position as he haddone previously. Starling then asked if the Companywould agree to return all dischargees to work if all themen went back to work. Alfred replied that he could notguarantee this. Local Cartage Steward Cooper then spokeup and said "everybody goes back to work or nobodygoes back to work." Starling then stated, "I guess that'sit.Thanks for coming down and meeting with us."Business Agent Farmer held a meeting of Respondent'semployees at the union hall on Saturday, April 22, 1967.By that time, an additional 19 employees had beendischarged,making a total of 32. Farmer informed themen that 32 employees had been discharged and that itwas the Company's position that the remainder should goback to work immediately.When the men rejected this proposal, Farmertelephoned Respondent's Attorney Grigsby and explainedthe position of the men. During this conversation, Grigsbyreminded Farmer that the strike was unauthorized andthat the contract gave the Company the right to protectitself under such circumstances, and requested that theemployees return to work. Grigsby then told Farmer toput before the men the proposition that if they returned towork by 6 p.m. that day the number of dischargedemployees would be reduced from 32 to 13, but if they didnot return to work until 8 a.m. the following Monday, the32 would remain discharged.Farmer returned to the meeting and informed the menof his conversation with Grigsby.When it appeared thatthemen did not believe Farmer, he again telephonedGrigsby and had him present the same proposition to fouror five of the employees at the meeting Respondent'semployees from all three bargaining units were present atthismeeting At the conclusion of this telephone call, theyall voted to stay out.On April 24 some of the employees in the garage unitreturned to work, and nine over-the-road drivers reportedfor work on the morning of April 25. MCLEAN TRUCKING COMPANY4476. Strike settlementagreementAbout 1:45 p.m. on April 25, Farmer and hiscommitteemetwithRespondent'sVicePresidentsAndrews and Ehrhardt at the Howard Johnson motel. TheUnion'scommitteewas comprised of Farmer andStewards Naylor, Ellis and Phillips The Union proposedthat all employees in all three units be allowed to returnto work. Respondent proposed that all three units exceptthe 32 dischargees should return to work immediately.TheUnion's representatives left and presented theCompany's proposals to a meeting of members from allthree units who were assembled nearby. The membersvoted to reject the Respondent's proposal and refused toreturn to workAnother meeting was held at 7 p m at the motel. Atthismeeting, Respondent offered to reinstate all but theoriginal 13 discharged employees upon condition that allother employees in all three units would return to workimmediately and the 13 dischargees would have the righttohave their cases processed through the contractgrievance procedure.When this proposal was explained tothe men by Farmer, they voted to accept it and to returntowork. A formal settlement agreement was thereupondrawn up and signed by Vice Presidents Andrews andEhrhardt for Respondent and by Farmer and StewardsNaylor, Phillips and Ellis, the Charging Party herein, fortheUnion Immediately thereafter, all employees exceptthe initial 13 dischargees, the alleged discriminateesherein, returned to work. The settlement agreement statesas followsTerms Of Settlement Of Labor Dispute TeamstersLocal No 100 - McLean Trucking Co.1.If The Picket Line Is Removed Immediately TheCompany Agrees To Return All Employees Except TheFirst Thirteen (13) Discharged2 In The Resumption Of Operations The EmployeesWill Be Returned By Shift As Required. Road DriversWill Be Returned As Called.3.The Company Agrees To Discuss The DispositionOf The Thirteen (13) Dischargees When OperationsAreReturnedToNormalAndThroughTheContractual Procedures.4. The Union Agrees To Increase Its Cooperation ToProvide A More Harmonious Relationship And TheCompany Agrees When Problems Develope [sic] ThatThey Will Afford The Union An Opportunity To MeetWithTopManagementProvidedTheLocalManagement Is Unable To Settle The Problems.5TheCompanyAs Previously Advised Local No 100WillNegotiate Revisions In the Maintenance ContractWithinA Reasonable Time After The Master &Supplemental Contracts Are Settled'6.The Local Union By Its Vote This Date RatifiesThis Agreement.7.The grievance and arbitration proceedingsPursuant to the settlement agreementof April 25, 1967,the dispute involving the discharge of all 13 allegeddiscriminatees began to be processed in accordance withthecontractualgrievanceproceduresofthethreecollective-bargainingagreementsThus, on April 28, agrievance meeting was held at the Holiday Inn, at whichRespondent and the Union were represented and thegrievantswere present The grievances were not resolved.Thereafter, as provided by the contracts, each allegeddiscriminatee reduced his grievance to writing on May Iand 2 andsignedand served it upon the Respondent. Thesignedwrittengrievancesof each of the 12 allegeddiscriminatees,comprising four local cartage employeesand eight over-the-road drivers, "protest[s] my dischargefor failing to cross a primary picket line," specifies Article9 of the agreement as being violated, and requests his"return to work with full seniority and pay for all timelost."On May 10, 1967, the grievances of the four localcartage employees were submitted, in accordance with thelocal cartage agreement, to the Cincinnati Joint GrievanceCommittee. The grievances were not resolved, as thecommittee "deadlocked." The issues were then submitted,again inaccordance with the contractual procedures, totheOhio Joint State Grievance CommitteeThiscommittee was also "deadlocked," and theissueswere notresolved. The matter was then referred, as provided in theagreement, to the Central States Joint Area Committee inChicago,Illinois.The over-the-road agreement,unlikethe local cartageagreement,does not require thatgrievancesbe submittedto a local committee Therefore, on May 3, at the requestof the Union, the grievances of the of the eightover-the-road drivers were referred to the Ohio Joint StateGrievance Committee in Columbus, Ohio. At a hearingheld on May 25, the committee "deadlocked," and theissueswere not resolvedThe matter was then alsoreferred to the Central States Joint Area Committee inChicago.The grievance of the 12 employees were then presentedon June 14, 1967, to the Central States Committee, abi-partite committeeRespondent was represented by itsAttorney, John Grigsby, and by Dale Alfred; the Unionand the 12 alleged discriminatees, who also appearedbefore the committee, were represented by Business AgentFarmerThe proceedingswere transcribed.At theconclusion of the hearing, the panel went into executivesession.Upon its return, the chairman of the panelannounced the unanimous decision of the committee todeny the claims of all the grievants and to sustain thedischarges.'On July 7, Attorney McComas, representing all 12grievants,filedan application with the Central StatesCommittee for reconsideration of its previous decision.The application was granted and another hearing was heldon September 20, 1967, in Chicago These proceedingswere also transcribed. All 12 grievants were present at thehearing,were permitted to testify, and were representedby Attorney McComas. Representatives of Respondentand of the Union were also present. After additionalevidence and arguments had been preserved, the panelagain wentinto executivesession.Upon its return, thechairmanannouncedthe committee's unanimousdecisiontoaffirm its previousdecisionand to uphold thedischarges.'Negotiations for a new garage contract in fact commenced at an earlydate thereafter and were completed on August 29 or 30, 1967 The newgaragecontract,whichincludedtheagreed-uponchangesandmodifications,was formally executed by the parties on November 4, 1967'Article 43 ofboth the over-the-road and local cartage agreementsprovides that"where the JointArea Committee by majorityvote settles adispute such decision shall be final and binding on both parties with nofurther appeal " 448DECISIONSOF NATIONALLABOR RELATIONS BOARD8.The case of garage employee BryantAs previously noted, the discharge of Bryant under thegarage contract had been considered along with thedischarges of the other 12 alleged discriminatees at thegrievancemeeting held on April 28 at the Holiday innand was not resolved. In accordance with the grievanceprocedure of the garage contract, Bryant prepared andsigneda written grievance, dated May 1, 1967, in whichhe stated that "I hereby protest my discharge. I was takenout of service without a hearing at which a representativeofmy local union was present" and requested "to bereturned to my job with full seniority and to be paid forall time lost." This signed written grievance was mailed byBusinessAgent Farmer to Respondent together with acovering letter, dated May 3, 1967, stating that "the unionwill follow the procedure outlined" in "Article 23 of theagreement covering garage employees" and "we assumethat the Company will do the same."Thereafter, the grievance was submitted to arbitrationinaccordancewiththegrievanceandarbitrationprocedure in the garage agreement Judge George S.Heitzler of the Cincinnati Municipal Court was selectedby the parties to hear the case. The hearing was scheduledforAugust 30, 1967. On August 28, 2 days before thescheduled hearing,Bryant's attorney,McComas, andBusinessAgent Farmer withdrew the grievance fromarbitration.D. Issues and ContentionsThe General Counsel contends that neither the TrialExaminer nor the Board should defer to the decision ofthe arbitration panel or to the grievance procedures of thecontracts but should proceed to resolve the merits of theunfair labor practiceallegations.On the merits, hecontendsthatthe13allegeddiscriminateesweredischarged primarily for refusing to cross the picket line,established by the garage employees, in order to go towork; that such conduct constitutes a protected concertedactivitywithin the meaning of Section 7 of the Act; andthat the discharges therefore violated Section8(a)(1) and(3) of the Act.Respondent contends that the complaint should bedismissed without resolving the merits because, under thecircumstances disclosed by this record, deference shouldbe given to the decision of the arbitration panel and to thegrievance proceedings of the contracts which all partiesagreed to pursue as part of the settlement agreement ofthis very dispute.With respect to themerits,Respondentcontends that the strike of the garage mechanics was anunprotected activity because it was in breach of contractand/or because it was unauthorized and was in derogationof the position of the Union, that the employees in theother two units werealso engagingin a strike or workstoppage which was unprotected for the same reason; thatemployees who refused to cross the picket line werethereforealso engaginginan unprotected activity; andthat under such circumstances Respondent could, withoutviolatingtheAct, pick and choose the employees to bedischarged for engaging in such conduct.E The Issueof Deferralto the Grievance andArbitration ProceedingsThe parties do not question,what is now wellestablished,thattheBoard is not precluded fromadjudicating unfair labor practice charges even thoughtheymight have been the subject of an arbitrationproceeding and award. However, they do recognize theequallywellestablishedpositionof the Board, firstannounced inSpielbergManufacturing Co.,112NLRB1080,1082,and later reiterated and elaborated ininternational Harvester Co.,138 NLRB 923, 927,' togive hospitable acceptance to the arbitral process as"part and parcel of the collective bargaining processitself"'andvoluntarilywithholditsundoubtedauthority to adjudicate alleged unfair labor practicecharges involving the same subject matter, unless itclearly appears that the arbitration proceedings weretaintedby fraud, collusion, unfairness, or seriousprocedural irregularites or that the award was clearlyrepugnant to the purposes and policies of the Act"United Steelworkers of America vWarriorA Gulf NavigationCompany,363 U S 574, 582.The General Counsel contends that in the instant casethere should be no deferral to the awards of the CentralStates JointArea Committee, which the parties hadagreed would be final and binding, because they allegedlydid not meet the standards and tests which the Boardrequires to be present in arbitration proceedings. Insupport of this position, he asserts the following fourprincipal grounds: (1) alleged procedural irregularities, (2)alleged failure to present and consider the grievants'statutory right to refuse to cross a picket line, (3) thealleged failure to consider the grievants' rights underArticle 9 of the Master Freight Agreement,supra,torefuse to cross the picket line, and (4) that the awards arerepugnant to the Act. Upon the basis of the entire recordbefore me in the instant case, I find no merit in any ofthese contentions.1.As topoint oneWith respect to alleged irregularities, the GeneralCounsel specifically points to "the absence of an impartialmember on the panel," the absence of a "written decisionstating its,reason for such decision," the absence of"sworn testimony," the "employer was permitted to haveitsattorney present its case to the panel at the June 14hearing while the same privilege was denied the individualgrievants," and that it was the official position of both theUnion and Respondent "that the work stoppage wasunauthorized."Based on the foregoing allegations, theGeneralCounselfurtherstatesthat"inthesecircumstances, it is contended that the JAC members mayhave been arrayed in a common interest against theindividualgrievants and therefore strong doubt existswhether the procedures comport with the standards ofimpartiality that the Board expects to find in arbitration."Neither the record nor the authorities support the GeneralCounsel's position in the instant case.The Central States Joint Area Committee is establishedby the provisions of the grievance procedures in both theover-the-roadand the local cartage agreements. TheCommitteeconsistsof an equal number of employerrepresentatives and union representatives, selected by therespectiveparties.No employer representative and nounion representativemay hear cases involving his owncompany or hisown local union.The Committee, whichhas been in existence for at least 15 years, convenes every'See alsoDenver-ChicagoTrucking Co. Inc,132 NLRB 1416, 1421 MCLEAN TRUCKING COMPANY3months to hear and determine all disputes arising in theCentralStatesAreawhich have not been resolved in oneof thelower steps of the grievanceprocedures.Thehearings are transcribed verbatim, although not underoath.After hearingall the testimony and arguments, thepractice is forthe panel to go into executive session andthen to reconvene and orally announce its decision,merelyindicatingwhetheror not it was unanimous.The recordshows no deviations in the instant casefrom theCommittee's established practices Indeed,the Board hasrecognized and deferred to awards rendered by suchbipartitecommittees in the trucking industry,operatingunder virtually identical procedures and conditions.10The transcriptsof the proceedings in the two hearingsheld on June 14 and September20, 1967, which are inevidence,consistof 46 andapproximately200 typewrittenpages,double spaced,respectivelyThe evidence andarguments presented at both hearings are substantially thesame asthatpresented before me on the merits, especiallyfrom the standpointof theUnion and the complainants.The grievants and the Union were represented at the firsthearing by BusinessAgentFarmer.Thereisno warrantfor the General Counsel'saccusation that the grievantswere denied the privilege of having their own attorneypresent their case at the June 14 hearingFor the recordaffirmativelyshows that no such request was made byanyone.That the grievantswere adequately represented byFarmer is demonstratedby the factthat the panels were"deadlocked"inthe lower steps of the grievanceprocedures.In any event,the grievants did have their owncounsel,McComas, present any additional evidence andmake additional arguments and contentionsat the hearingof September20McComasadmitted at that hearing thathe had read the transcript of the June 14 hearing,and thechairmanof thepanel announced that said transcript wasalso before them.The Unionand the grievants were alsorepresentedatthesecondhearingbyFarmer andPresident Starling.Respondent was represented at bothhearingsby John Grigsby,the same attorney whorepresentedRespondent in presenting grievances beforethe Committee since1952. The grievantsthemselves werepresent at both hearings and some of them gave evidenceat the second hearing. All three contracts were presentedto the Committee and the alleged relevant portions calledto its attentionby the respectiveparties.Whileit is truethat Starling had taken the position from the outset thatthe work stoppage was unauthorized and so informed theCommitteatthesecondhearing,heneverthelesscontended at that hearingthat "the Companythemselvesagitatedthisstoppage,"thattheCompany took"discriminatory action"against the grievants,and thatthey should all be reinstatedwithbackpay and no loss ofseniority.Before going into executive session at the secondhearing,Chairman Ranney asked,"has everybody beengiven an opportunity to say everythingtheywant to say?Anythingleftout?" Thereisabsolutely no basis for theGeneral Counsel's asserted suspiciion that the Committee"members may have been arrayed in a common interestagainst the individual grievants."Ifind thatitclearlyappears that the arbitrationproceedingswere not taintedby anyfraud,collusion,unfairnessorprocedural irregularitieswhichwouldwarrant disregarding the award."See e g ,Denver-Chicago Trucking Co, supra,andModern MotorExpress,Inc. 140NLRB 1507.2.As topoints two and three449The transcript of theJune 14 proceeding shows thatBusinessAgent Farmeradmittedthatthe work stoppageon andafter April12 was unauthorized, thatthe contractscoveringallthreeunitswere still ineffectduring thatperiod,and that he so informed all employees and hadurged them to cross the picket line to gotoworkHesought tojustifythe grievants'conduct on the ground thatthe strike and picketing was undertakenonly by thegarage employees and that they engaged in such conductbecause Alfredrefused to assure them that their contractwas still in effect,that the grievants were not on strike butwere merely honoring the picket line and had so informedRespondent, that theyhad a right to do sounder Article 9of the over-the-road and local cartage agreements,supra,and that the discharges were in violationof said Article aswell as "unfair,""selective,"and "discriminatory." Healso pointed out that the picket lineestablished by thegarage employees had nothing to do with the MasterFreightAgreementand argued that whetherthat picketline "is legal or illegal I don'tthink any one yet hasdetermined under the language of the contract."The Respondent took the positionthatthe employeeswere involved in a work stoppage which was in breach ofcontract,were subject to discharge underSection 2 ofArticle 43 of bothagreements,supra,and that theybelieved thegrievants were the most active in this conduct.Thus,Respondent'sAttorneyGrigsby stated that:It is our position that these gentlemen were involvedin this strike in violationof Article 43, Section 2, thatthe strike lasted more thantwenty-fourhours,that theyfailed to report more thantwenty-fourhours, that thiswas a strike which was in violationof the contract.. .We felt they [the grievants]werethe keypeople andwere there more than anybody else,and wefelt theywere the ones.The transcriptof theSeptember 20 proceeding showsthat the Union and the Respondent took the samerespective positions as in the previous hearing.AttorneyGrigsby alsoofferedas an exhibit the MechanicsContractand specifically called attention to and readArticle XL,supra,thereof.In addition,AttorneyMcComas, appearingon behalf of the individual grievants,told the Committeethat"there are five significant points or issues that shouldbediscussedrelativetotheprimary issue of theemployees'discharge."He then proceeded to develope thefivepoints.Two ofthem related to the employees'contractual rightsunder Article 9 of theNationalMasterFreight Agreement,supra,and to their statutory rights,under Section7 of the Act, torefuse to cross the picketline. Thus, McComas stated:The thirdpoint was that the concerted activity as aresult of the failure to bargain in goodfaith by thegarage employees,whether it was authonzed by theUnionor not,was protected under theLaborRelationsAct whichthis contractstrictly saysthat all laws areapplicable to their contract,and, thereforetheyprotectthisconcertedactivityof the garage employees, aprotectedactivityunderthe Act,and, therefore, not asubject to be decidedby thisCommittee,but it wasmerely pointed out that this comes within the terms oftheGarage Employees Association agreement, butabove all,also, themajor and only issue this thisCommittee is-submitted to this Committee to decide 450DECISIONSOF NATIONALLABOR RELATIONS BOARDwas that these employees contend that above all else,that the discharges were unlawful and in violation oftheArticle 9 of the Master Freight Agreement asamended,which is material before this Committee, andfinally,Gentlemen, the fifth point that we would like topresent to this body todayisthat inrelation to thedischargeof these twelvegentlemenbeforeyou,although there was thirteen-one isbefore the localcontract- that the discharges of these men who werefinally discharged at theresumptionof the employmentherein issubmitted that the method of their dischargewas selectiveand discriminatingby the terms of theMaster Freight Agreementand, also,such action by theemployer constitutedan unfairlabor practice under theAct.The transcript discloses that throughout the proceedingMcComas continued to urge theseissuesbefore theCommittee, reading Article 9 of the Master FreightAgreement and claiming that:There was, in fact, a picket line by another group ofemployees who are not- a part of this contract. Thesemen [the grievants] thought they were acting withintheir rights under the Contract... .*****During the attempts to negotiate, these employeesfrequentlymet as a committee with representatives ofthe Company, not in accordance with the representationof the Union. These men felt like this was their ownconcerted activity which was there for their own mutualaid and protection.Imight also repeat that even if the Employer in goodfaith, in good intent, thought that he had a right todischarge these men if they had a right to not cross thepicketline, it isa protected activity of their own, not oftheUnions, of these men's individual rights. It is aprotected activity under the National Labor RelationsAct and all of the Acts. They are protected.*****In closing our presentation here, I realize that everyitem- there are many items that are relative to this,but,Gentlemen,theprimary issue before thisCommittee still hinges upon a very simple statement.(1)Under the terms of the contract, the garage men feltlike they had a right to quit if they wanted to. So, theydid. In fact, I don't know why - in fact, set up apicket line.These men [the grievants] were not a part of thegaragemen's activity. Under the terms of their contract,theMaster Freight Agreement, they had a right not tocross the picket line. In fact, they have been schooledallof their life in their fraternal organization, it is anhonor for them to respect their brothers, and the onlydecision before this Committee is - the Company sayswe failed you....*****If you are going to strictly construe this Contract,they are looking at this Master Freight Agreementwhich says they have a right not to cross a picket line.Itdoesn't say whether it is authorized or unauthorizedor legal, in fact, a right, in fact, if there is one, and,Gentlemen, accordingly these discharges are not properifyou just consider the terms of their Contract inrelationtotheotherContractswhich have beensubmitted to this body.the primary issue before this Committee is thatthey were fired because they failed to report to work.We are saying such method is discriminatory, that thesemen had a right not to cross the picket line. . . . This isthe primary issue, however, that has come up throughthe grievance procedure to this Committee.Thank You.Inresponding to some of McComas statements,Attorney Grigsby took the position that -this strike was a strike wholly and solely to try todemand that the Company pay for the time that theydidnotwork during the lockout, this is just asubterfuge to say this is the Mechanics Contract. TheContractis in here.They agree that there will be no strikes. We had anunderstandingwith the Local there would be nonegotiations until after the national level, and we didagree after we got it and settled the Contract.There was no question in the Mechanics Contract.The whole thing was the two days or three days thatthe people lost due to the lockout, and they wanted toget paid for it.Before the close of the hearing, Chairman Ranney wasinformed, in response to his specific questions on thesevery points, about the terms and conditions under whichthe Mechanics Contract expired, that Respondent received"notice of reopening of the contract in due time," that "itwas tacitly understood in Cincinnati that this matter oftheMechanics Contract would be negotiated after theNational," that the Mechanics Contract was negotiated onan individual company basis, and that "no meetings" were"held between receipt of the opening letter and Apriltwelfth." Union President Starling then further explainedthe reason that we wouldn't get into negotiationswith the garage people was because the garage peopleall over the city of Cincinnati received the same rate ofpay as the drivers get . . . and we did not enter intonegotiationswith no company that had mechanicsbecause we first had to wait and see what the driverswas going to settle for ... .Iam convinced and find, contrary to the contentions oftheGeneral Counsel, that the issues of the grievants'statutory and contractual rights to refuse to cross a picketline were fully explored and presented to the Committee.3.As to point fourNor do I find, as the General Counsel urges, that theresolution of the issues presented to the Committee is atvariance with settled law and policies and therefore clearlyrepugnant to the Act. Thus, it is well settled that workstoppages in breach of contract are not protectedconcerted activities, that employees who honor picket linesestablished in support of such work stoppages are also notengaging in a protected form of concerted activities, andthat the employer may make an example and, withoutviolating the Act, discharge only those who he believes aremost active in such unprotected concerted activities." TheCommittee was presented with the issue of interpretingand reconciling the various provisions of the contracts,"See, e.g.,N.L.R.B.v.SandsMfg.Co.. 306 U.S. 332;Alton BoxBoard,155NLRB 1025;Complete Auto Transit, Inc.,134 NLRB 652; MCLEAN TRUCKING COMPANY451which were claimed to be in effect during the period inquestion. It plainly appears to me that the award is notpalpably wrong. This does not necessarily mean that I orthe Board would decide the issues in the same manner.Howerver, to require any more would mean substitutingmy judgement or the Board's judgement for that of theCommittee, thereby defeating the purposes of the Act andthe common goal of national labor policy of encouragingthe final adjustment of disputes, "as part and parcel of thecollective-bargaining process.""F. Concluding FindingsUnder the facts and circumstances in the instant case, Ifind that it will effectuate the policies of the Act to respecttheCommittee's award and todismissthe complaint,withoutpassing onthemerits, insofaras italleges aviolation of the Act with respect to the discharge of allexcept Garage Mechanic Bryant.There remains for disposition the charge involvingBryant. As previously found, Bryant's case was processedthrough the grievance procedures of theMechanicsContract. It was not resolved at the preliminary hearingheld on April 28 at the Holiday Inn. Pursuant to thecontract'sgrievanceprocedure,Bryantreducedhisgrievance to writing and the Union then submitted hiswritten grievance to Respondent with a request that thearbitrationprovisionsof the grievance procedure befollowedRespondent agreed, and Judge Heitzler wasselectedby the parties to hear the case which wasscheduled for August 30, 1967. On August 28, AttorneyMcComas andBusinessAgent Farmer withdrew Bryant'sgrievance from arbitration, without giving any explanationfor their action. Respondent continues to be ready andwillingto proceed to arbitration.Bryant, along with the other alleged discriminatees, hadvoted to accept the strike settlement agreement of April25 providing for the submission of their cases for finalsettlement to the respective contract grievance procedures.Beckhtel Corp,127NLRB891;GeneralMotors Corp,134 NLRB 1107CaliforniaCotton Corp et al,110NLRB 1494, andLenscraft OpticaCorp & Rayet Corp ,128 NLRB 807The settlement agreement was signed by Farmer, andthree stewards, including the Garage Mechanics' stewardand the Charging Party herein. Under the circumstances,including the fact that a question of substantive contractinterpretation is involved in determining whether the strikeof the garage mechanics was in breach of the MechanicsAgreement," the fact that Bryant's controversy isbasically the same as that involved in the other cases, andthe further fact that it does not appear that the unresolvedcontroversyoverBryant'sdischargemay have acontinuing impact on the bargaining relationship,1d I amof the opinion that this dispute should be left forresolutionwithintheframeworkof the settlementprocedures agreed upon by all parties. I therefore findthat, under the circumstances of this case, it would besteffectuate the policies of the Act of promoting industrialpeace and stability through collective bargaining bydefering to the grievance-arbitration procedures which allparties have voluntarily agreed to follow as the basis forsettling this very dispute and by also dismissing thecomplaint as to Bryant without deciding the merits of hiscontroversy.15RECOMMENDED ORDERUpon the basis of the foregoing findings andconclusions and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommendthat the complaint against Respondent McLean TruckingCompany, Sharonville, Ohio, be dismissed in its entirety."InternationalHarvester Co ,138 NLRB 923, 925"CfFlint-Kote Co,149 NLRB 1561,Sinclair Refining Co,145 NLRB732, andMontgomery Ward & Co, Inc,137 NLRB 418, 423"CfUnit Drop ForgeDivisionEaton Yale & Towne, Inc,171NLRBNo 73"Indeed,itwould seem anomalous to reward Bryant for not adhering tohis bargainby adjudicatinghis unfairlabor practicecharge and to declineto adjudicate the same chargesof the other12 alleged discriminatees andtherebypenalize them for having adhered to the same bargain bysubmitting their controversyto the agreedupon method for settling it